Hooker, C. J.
The complainant filed a bill against defendant and several other persons to restrain the former from practicing, or divulging to the latter or to others, cer*371tain secret arts and processes, knowledge of which was ■.acquired by him through his employment by'complainant, and the latter from profiting therefrom by using the same. The bill was voluntarily dismissed as to all but defendant Cerner, and upon a hearing a decree was made in favor of the complainant against'him.
The question is one mainly of fact, and, in our opinion, the testimony warrants the decree rendered by the circuit judge. The case is ruled by O. & W. Thum Co. v. Tloczynski, 114 Mich. 149 (72 N. W. 140, 38 L. R. A. 200, 68 Am. St. Rep. 469).
It is asserted that the dismissal of the hill as to other defendants left complainant without a cause for relief against Cemer under the bill; but we think otherwise. The bill would lie against Cemer alone, and contains alie-' Rations sufficient for the purpose.
It is also urged that the decree is vague and uncertain; but we think it as specific as the nature of the case will permit.
The decree is affirmed, with costs.
The other Justices concurred.